TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2022



                                      NO. 03-22-00517-CR


                         Quaylin Running James Harmon, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from an order denying appellant’s pretrial motion to suppress evidence

signed by the trial court. Having reviewed the record, it appears that the Court lacks jurisdiction

over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.